Citation Nr: 0936066	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  03-24 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by seizures, sleep disorder, and mental lapses.

2.  Entitlement to service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1993 to July 
1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

This appeal has been previously remanded in March 2005, 
September 2007, and September 2008.  Unfortunately, the 
appeal must once again be remanded.  The appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In September 2008, the issues on appeal were remanded, in 
part, to afford the Veteran VA examinations.  Pursuant to the 
remand, in May 2009, the Veteran was informed that a VAMC 
would notify him of the date, time, and place for his 
examination and was provided with notice of the consequences 
if he failed to appear for the scheduled examinations.  See 
38 C.F.R. § 3.655.  The notice letter was sent to his address 
currently listed in VACOLS.  However, the notice of the VA 
examinations scheduled in June 2009 from the VAMC was sent to 
a different address.  In fact, the record reflects that the 
notice was sent to the same address that the April 2007 
notice was sent, which the Veteran did not receive.  The 
Board is aware that the Veteran was involuntarily 
hospitalized in March 2008 and it is unclear when or if he 
has been released.  The Board also acknowledges that it is 
ultimately the Veteran's responsibility to keep VA apprised 
of his current address.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993) (noting that the veteran bears the burden of keeping 
VA apprised of his whereabouts and that, where he does not, 
"there is no burden on the part of the VA to turn up heaven 
and earth to find him").  However, because the notice of the 
scheduled VA examinations was sent to an address that is not 
listed as the Veteran's, the Board finds that another attempt 
to schedule VA examinations is necessary.   
The Board will now reiterate a summary of the evidence 
contained in the prior September 2008 remand as well as 
information obtained thereafter.  

The service treatment records reflected that the Veteran 
complained of blackouts, memory lapses, nervous lapses, 
absent mindedness, forgetfulness, periods of lost time, and 
dark moods during service.  In November 1993, the Veteran 
reported memory lapses since childhood and the assessment was 
rule out seizure disorder versus organic dysfunction.  A 
December 1993 neurology report indicated that the reports of 
blackouts and time lapses appeared to be related to decreased 
sleep and stress.  A series of electroencephalograms (EEG) 
dated from December 1993 to January 1994 were normal.  The 
January 1994 EEG noted that increased frontal and central 
beta activity can be seen in the anxiety stage or drug 
related situations and suggested a urinalysis screen.  A 
January 1994 cranial MRI had an impression of paranasal sinus 
disease.  A February 1994 neurology report stated that the 
brief memory and performance lapses were not of neurological 
etiology.  On his March 1994 separation report of medical 
history, the Veteran reported frequent trouble sleeping.

In May 1994, the Veteran again reported memory and nervous 
lapses as well as dark moods which he described as feeling 
that people were watching him, hearing voices, and feelings 
of despair.  The assessment was mental lapses and mild 
depression.  A May 1994 mental health report concluded that 
there was no Axis I diagnosis and a diagnosis of antisocial 
personality disorder was provided.  Lastly, a June 1994 
report noted that the mental lapses and blackouts had no 
specific etiology.  

Turning to the post-service evidence of record regarding the 
Veteran's claim for schizoaffective disorder, during the 
December 1994 VA mental disorder examination, the Veteran 
reported sometimes feeling that he was being followed and 
watched and heard his name called.  The examiner found no 
psychiatric diagnosis.  A March 2000 private treatment record 
noted that the Veteran was admitted to the C.F.F.P. after he 
was found not guilty by reason of insanity on several 
charges.  Treatment records from C.F.F.P. dated from 2000 to 
2003 appeared to indicate that his diagnosis changed from 
schizoaffective disorder to schizophrenia.  Treatment records 
from G.C.C.M.H. dated from 2004 to 2006 revealed that in 
April 2006, the Veteran reported when he was 22 years old, he 
began to believe he was possessed by demons and had religious 
delusional thoughts from 1992 to 1999.  The diagnoses were 
schizoaffective disorder, paranoid personality disorder, and 
seizures.  A July 2006 record from C.S.H. noted that his 
schizophrenia was in remission.  A March 2008 record from 
C.S.H. reflected that the Veteran was involuntary admitted 
after having problems with his medications.

Regarding the claim for entitlement to a disability 
manifested by seizures, sleep disorder, and mental lapses, 
the Veteran complained that he could not sleep at night 
during a November 1994 VA examination.  A sleep disorder was 
not found.  An April 2001 private record from U.M. reflected 
that the Veteran had primary generalized epilepsy syndrome.  
A July 2004 record indicated that the Veteran had seizures 
for the last six or seven years and reported having seizures 
in the Marines.  In a September 2006 private treatment record 
from F.N.C., the Veteran stated that his seizures began in 
1992 when he was in the Marines.  However, testing from 
September 2006 to October 2007 did not reveal seizure 
activity.  

Records obtained from the Social Security Administration 
(SSA) in October 2008 reflected that the Veteran was awarded 
SSA disability benefits in May 2002 for the primary diagnoses 
of paranoid schizophrenia and other psychotic disorders and 
the secondary diagnoses of organic mental disorders (chronic 
brain syndrome) with onset dates of October 1999.  

The Board also notes that the Veteran was informed in March 
2008 that VA had made two requests to B.N. to obtain his 
records in connection with his seizure claim and that it was 
ultimately his responsibly to ensure that VA received these 
records.  However, as it appears that the Veteran was 
involuntarily hospitalized around that time, he should again 
be notified of VA's inability to obtain these records.  
38 C.F.R. § 3.159(c)(1).  



Accordingly, the case is REMANDED for the following action:

1.  After undertaking efforts to verify 
the Veteran's address, send the Veteran a 
letter informing him that VA has been 
unable to obtain treatment records from 
B.N. pertaining to his seizures and inform 
him of his responsibility to ensure that 
VA receives such as detailed in the March 
2008 letter.  It should be noted that the 
initials B.N. are used to protect the 
Veteran's privacy and when the letter is 
sent, the full name of the facility should 
be used to assist the Veteran in 
identifying these records.  

2.  The RO/AMC should notify the VAMC of 
the Veteran's current address of record.  
The Veteran should then be scheduled for 
VA examinations to evaluate his claims on 
appeal by appropriate examiners.  Even if 
the Veteran fails to report to his 
examinations, the examiner should render 
the opinions requested below after 
reviewing the available evidence in the 
claims file.  A copy of the claims folder 
and this REMAND must be made available to 
the examiners in conjunction with the 
examinations.  The examiners must indicate 
if they reviewed the claims file.  The 
examination reports must include responses 
to the each of the following items:

a.  Regarding the claim for a disability 
manifested by seizures, sleep disorder, 
and mental lapses, based on a review of 
the claims folder and the examination 
findings, including the service treatment 
records, private treatment reports, and 
SSA treatment reports, the examiner 
should provide a diagnosis (seizure, 
sleep, memory lapse), or if a diagnosis 
cannot be made, so state.  If the 
examiner is able to provide a diagnosis, 
he/she should indicate whether there is 
clear evidence that the Veteran had such 
disability prior to service (June 1993 to 
July 1994).  If so, the examiner should 
render an opinion as to whether it is 
clear the Veteran's pre-existing 
disability was not "aggravated" during 
service-that is, whether it underwent a 
permanent worsening in severity during 
service as opposed to a mere flare-up of 
symptoms.  (Temporary or intermittent 
flare-ups of symptoms of a preexisting 
condition, alone, do not constitute 
aggravation unless the underlying 
condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991)).  

b.  If the examiner finds that the 
Veteran's disability did not clearly pre-
exist service, the examiner should opine 
as to the likelihood (likely, unlikely, 
at least as likely as not) that the 
Veteran's current (seizure, sleep, or 
mental lapse related) disability was 
incurred in military service.  The Board 
is particularly interested in 
ascertaining whether the Veteran has a 
seizure disorder that was incurred in or 
aggravated during service.  

c.  Regarding the claim for 
schizoaffective disorder, based on a 
review of the claims folder and the 
examination findings, including the 
service treatment records, private 
treatment reports, and SSA treatment 
reports, the examiner should provide a 
diagnosis of any and all current 
psychiatric disabilities.  If the 
examiner is able to provide a diagnosis, 
he/she should indicate whether there is 
clear evidence that the Veteran had such 
disability prior to service (June 1993 to 
July 1994).  If so, the examiner should 
render an opinion as to whether it is 
clear the Veteran's pre-existing 
disability was not "aggravated" during 
service-that is, whether it underwent a 
permanent worsening in severity during 
service as opposed to a mere flare-up of 
symptoms.  (Temporary or intermittent 
flare-ups of symptoms of a preexisting 
condition, alone, do not constitute 
aggravation unless the underlying 
condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991)).  

d.  If the examiner finds that the 
Veteran's psychiatric disability did not 
clearly pre-exist service, the examiner 
should opine as to the likelihood 
(likely, unlikely, at least as likely as 
not) that the Veteran's current 
psychiatric disability was incurred in 
military service.  The Board is 
particularly interested in ascertaining 
whether the Veteran has a schizoaffective 
disorder or schizophrenia that was 
incurred in or aggravated during service.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  The Veteran must be properly informed 
of his scheduled VA examinations, and he 
should be given notice of the consequences 
of failure to report for the examinations, 
including an explanation of the provisions 
of 38 C.F.R. § 3.655.  If the Veteran does 
not report for the examination, the claims 
folder should include clear documentation 
of his failure to report.  

4.  When the development requested has 
been completed, the case should be 
reviewed by the AMC on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  The SSOC 
should set forth all applicable laws and 
regulations pertaining to the issues.  In 
readjudicating the claims, the AMC should 
consider the opinions of VA General 
Counsel in VAOPGCPREC 82-90 and 3-2003 and 
the decision of the United States Court of 
Appeals for the Federal Circuit in Wagner 
v. Principi, 370 F.3d 1089, 1094-1096 
(Fed. Cir. 2004) (indicating that, in 
cases where the presumption of soundness 
cannot be rebutted, the effect is that 
claims for service connection based on 
aggravation are converted into claims for 
service connection based on service 
incurrence).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




